UNITED STATES SECURITIESAND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDSEPTEMBER 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 001-31781 NATIONAL FINANCIAL PARTNERS CORP. (Exact name of registrant as specified in its charter) Delaware 13-4029115 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 340 Madison Avenue, 20th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 301-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of outstanding shares of the registrant’s Common Stock, $0.10 par value, as of October 31, 2010 was 43,669,573. National Financial Partners Corp. and Subsidiaries Form 10-Q INDEX Page PartI Financial Information: Item1. Financial Statements (Unaudited): 4 Consolidated Statements of Financial Condition as of September 30, 2010 and December 31, 2009 4 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item3. Quantitative and Qualitative Disclosures About Market Risk 72 Item4. Controls and Procedures 73 PartII Other Information: Item1. Legal Proceedings 73 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item6. Exhibits 75 Signatures 76 1 Forward-Looking Statements National Financial Partners Corp. (“NFP”) and its subsidiaries (together with NFP, the “Company”) and their representatives may from time to time make verbal or written statements, including certain statements in this report, which are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain the words “anticipate,” “expect,” “intend,” “plan,” “believe,” “estimate,” “may,” “project,” “will,” “continue” and similar expressions of a future or forward-looking nature. Forward-looking statements may include discussions concerning revenue, expenses, earnings, cash flow, impairments, losses, dividends, capital structure, credit facilities, market and industry conditions, premium and commission rates, interest rates, contingencies, the direction or outcome of regulatory investigations and litigation, income taxes and the Company’s operations or strategy. These forward-looking statements are based on management’s current views with respect to future results, and are subject to risks and uncertainties. Forward-looking statements are based on beliefs and assumptions made by management using currently-available information, such as market and industry materials, experts’ reports and opinions, and current financial trends. These statements are only predictions and are not guarantees of future performance. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated by a forward-looking statement. These risks and uncertainties include, without limitation: • NFP’s ability, through its operating structure, to respond quickly to regulatory, operational or financial situations impacting its businesses; • the ability of the Company’s businesses to perform successfully following acquisition, including through cross-selling initiatives, and the Company’s ability to manage its business effectively and profitably through its reportable segments and the principals of its businesses; • any losses that NFP may take with respect to dispositions, restructures or otherwise; • an economic environment that results in fewer sales of financial products or services; • the occurrence of events or circumstances that could be indicators of impairment to goodwill and intangible assets which require the Company to test for impairment, and the impact of any impairments that the Company may take; • the impact of the adoption, modification or change in interpretation of certain accounting treatments or policies and changes in underlying assumptions relating to such treatments or policies, which may lead to adverse financial statement results; • NFP’s success in acquiring and retaining high-quality independent financial services businesses; • the financial impact of NFP’s incentive plans; • changes that adversely affect NFP’s ability to manage its indebtedness or capital structure, including changes in interest rates, credit market conditions and general economic factors; • adverse developments in the Company’s markets, such as those related to compensation agreements with insurance companies or activities within the life settlements industry, which could result in decreased sales of financial products or services; • NFP’s ability to operate effectively within the restrictive covenants of its credit facility and the continued availability of borrowings and letters of credit under NFP’s credit facility; • adverse results, market uncertainty in the financial services industry, or other consequences from litigation, arbitration, regulatory investigations or compliance initiatives, including those related to business practices, compensation agreements with insurance companies, policy rescissions or chargebacks, regulatory investigations or activities within the life settlements industry; 2 • the impact of capital markets behavior, such as fluctuations in the price of NFP’s common stock, the dilutive impact of capital raising efforts or the impact of refinancing transactions; • the impact of legislation or regulations in jurisdictions in which NFP’s subsidiaries operate, including the possible adoption of comprehensive and exclusive federal regulation over all interstate insurers and the uncertain impact of legislation regulating the financial services industry, such as the recent Dodd-Frank Wall Street Reform and Consumer Protection Act; • uncertainty regarding the impact of newly-adopted healthcare legislation or resulting changes in business practices of NFP’s subsidiaries that operate in the benefits market; • changes in laws, including the elimination or modification of the federal estate tax, changes in the tax treatment of life insurance products, or changes in regulations affecting the value or use of benefits programs, which may adversely affect the demand for or profitability of the Company’s services; • developments in the availability, pricing, design, tax treatment, or underwriting of insurance products, revisions in mortality tables by life expectancy underwriters or changes in the Company’s relationships with insurance companies; • changes in premiums and commission rates or the rates of other fees paid to the Company’s businesses, including life settlements and registered investment advisory fees; • the reduction of the Company’s revenue and earnings due to the elimination or modification of compensation arrangements, including contingent compensation arrangements and the adoption of internal initiatives to enhance compensation transparency, including the transparency of fees paid for life settlements transactions; • the occurrence of adverse economic conditions or an adverse regulatory climate in New York, Florida or California; • the loss of services of key members of senior management; • the Company’s ability to compete against competitors with greater resources, such as those with greater name recognition; and • the Company’s ability to effect smooth succession planning. Additional factors are set forth in NFP’s filings with the Securities and Exchange Commission (the “SEC”), including its Annual Report on Form 10-K for the year ended December31, 2009, filed with the SEC on February12, 2010, its Quarterly Report on Form 10-Q for the period ended March 31, 2010, filed with the SEC on May 10, 2010, and its Quarterly Report on Form 10-Q for the period ended June 30, 2010, filed with the SEC on August 4, 2010. Forward-looking statements speak only as of the date on which they are made. NFP expressly disclaims any obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 3 Part I – Financial Information Item1. Financial Statements (Unaudited) NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (in thousands, except per share amounts) September 30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Fiduciary funds – restricted related to premium trust accounts Commissions, fees and premiums receivable, net Due from principals and/or certain entities they own Notes receivable, net Deferred tax assets Other current assets Total current assets Property and equipment, net Deferred tax assets Intangibles, net Goodwill, net Notes receivable, net Other non-current assets Total assets $ $ LIABILITIES Current liabilities: Premiums payable to insurance carriers $ $ Borrowings — Current portion of long term debt — Income taxes payable — Due to principals and/or certain entities they own Accounts payable Accrued liabilities Total current liabilities Long term debt — Deferred tax liabilities Convertible senior notes Other non-current liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, $0.01 par value: Authorized 200,000 shares; none issued — — Common stock, $0.10 par value: Authorized 180,000 shares; 45,889 and 44,142 issued and 43,574 and 41,363 outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 2,315 and 2,779 shares, respectively, at cost ) ) Accumulated other comprehensive (loss) income ) 99 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 4 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense Non-compensation expense Management fees Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net ) Total operating expenses Income (loss) from operations ) Non-operating income and expenses Interest income Interest expense ) Gain on early extinguishment of debt — — Other, net Non-operating income and expenses, net ) ) Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) Earnings (loss) per share: Basic $ ) Diluted $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 5 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - in thousands) Nine Months Ended September 30, Cash flow from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Deferred taxes ) Stock-based compensation Impairment of goodwill and intangible assets Amortization of intangibles Depreciation Accretion of senior convertible notes discount (Gain) on sale of businesses, net ) ) Loss on sublease — Bad debt expense Gain on early extinguishment of debt ) — Other, net ) — (Increase) decrease in operating assets: Fiduciary funds-restricted related to premium trust accounts ) ) Commissions, fees and premiums receivable, net Due from principals and/or certain entities they own ) ) Notes receivable, net – current ) Other current assets ) ) Notes receivable, net – non-current ) ) Other non-current assets ) Increase (decrease) in operating liabilities: Premiums payable to insurance carriers Income taxes payable ) Due to principals and/or certain entities they own ) ) Accounts payable ) ) Accrued liabilities ) Other non-current liabilities ) ) Total adjustments Net cash provided by operating activities Cash flow from investing activities: Proceeds from disposal of businesses Purchases of property and equipment, net ) ) Proceeds from (payments for) acquired firms, net of cash, and contingent consideration ) ) Change in restricted cash — Net cash (used in) provided by investing activities ) Cash flow from financing activities: Repayments of borrowings ) ) Proceeds from long term debt — Repayment of long term debt ) — Long term debt costs ) — Proceeds from issuance of senior convertible notes — Senior convertible notes issuance costs ) — Repayment of senior convertible notes ) — Senior convertible notes tender offer costs ) — Purchase of call options ) — Sale of warrants — Proceeds from stock-based awards, including tax benefit ) Shares cancelled to pay withholding taxes ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosures of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes to consolidated financial statements. 6 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Note 1 - Nature of Operations National Financial Partners Corp. (“NFP”), a Delaware corporation, was formed on August27, 1998, but did not commence operations until January1, 1999. NFP and its benefits, insurance and wealth management businesses (together with NFP, the “Company”), provide a full range of advisory and brokerage services to the Company’s clients. NFP serves corporate and high net worth individual clients throughout the United States and in Canada, with a focus on the middle market and entrepreneurs. As of September 30, 2010, the Company owned over 140 businesses. The Company has grown organically and through acquisitions, operating in the independent distribution channel. This distribution channel offers independent advisors the flexibility to sell products and services from multiple non-affiliated providers to deliver objective, comprehensive solutions. The number of products and services available to independent advisors is large and can lead to a fragmented marketplace. NFP facilitates the efficient sale of products and services in this marketplace by using its scale and market position to contract with leading product providers. These relationships foster access to a broad array of insurance and financial products and services as well as better underwriting support and operational services. In addition, the Company is able to operate effectively in this distribution channel by leveraging financial and intellectual capital, technology solutions, cross-selling and regulatory compliance support across the Company. The Company’s marketing and wholesale organizations also provide an independent distribution channel for benefits, insurance and investment products and services, serving both third-party affiliates as well as member NFP-owned businesses. NFP has three reportable segments: the Corporate Client Group (the “CCG”), the Individual Client Group (the “ICG”) and the Advisor Services Group (the “ASG”). The CCG is one of the leading corporate benefits advisors in the middle market, offering independent solutions for health and welfare, retirement planning, executive benefits, and commercial property and casualty insurance. The ICG is a leader in the delivery of independent life insurance, annuities, long term care and wealth transfer solutions for high net worth individuals. The ICG also receives commissions from personal lines property and casualty insurance brokerage. The ASG, including NFP Securities, Inc. (“NFPSI”), a leading independent broker-dealer and registered investment advisor, serves independent financial advisors whose clients are high net worth individuals and companies by offering broker-dealer and asset management products and services. The ASG attracts financial advisors seeking to provide clients with sophisticated resources and an open choice of products. NFP promotes collaboration among its business lines to provide its clients the advantages of a single coordinated resource to address their corporate and individual benefits, insurance and wealth management needs. 7 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Note 2 - Summary of Significant Accounting Policies Recently adopted accounting guidance In June 2009, the Financial Accounting Standards Board (the “FASB”) issued authoritative guidance to improve the information a reporting entity provides in its financial statements about transfers of financial assets, including the effect of a transfer on an entity’s financial position, financial performance and cash flows and the transferor’s continuing involvement in the transferred assets. The guidance eliminates the concept of a qualifying special-purpose entity and changes the guidance for evaluation for consolidation. This guidance became effective January 1, 2010 and did not have a significant impact on the Company’s financial position, results of operations or cash flows. In January 2010, the FASB issued guidance and clarifications for improving disclosures about fair value measurements. The guidance requires enhanced disclosures regarding transfers in and out of the levels within the fair value hierarchy. Separate disclosures are required for transfers in and out of Level1 and 2 fair value measurements, and the reasons for the transfers must be disclosed. In the reconciliation for Level3 fair value measurements, separate disclosures are required for purchases, sales, issuances, and settlements on a gross basis. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level3 fair value measurements, which are effective for interim and annual reporting periods beginning after December15, 2010. The adoption of this guidance on January 1, 2010 did not have a material impact on the Company’s consolidated financial statements, as the Company had no transfers between Level 1 and Level 2 fair value measurements and no material classes of assets and liabilities that required additional disclosure. The Company intends to adopt the remaining Level 3 disclosure requirements effective March 31, 2011. The Company is in the process of evaluating the additional disclosure requirements and does not expect that the additional requirements will have a significant impact on its consolidated financial statements. In July 2010, the FASB issued amended guidance for disclosures about the credit quality of financing receivables and the allowance for credit losses.This update amends existing guidance by requiring more robust and disaggregated disclosures by an entity about the credit quality of its financing receivables and its allowance for credit losses.These disclosures will provide financial statement users with additional information about the nature of credit risks inherent in the Company’s financing receivables, how the Company analyzes and assesses credit risk in determining its allowance for credit losses, and the reasons for any changes the Company may make in its allowance for credit losses. This update is generally effective for interim and annual reporting periods ending on or after December15, 2010; however, certain aspects of the update pertaining to activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. The Company believes the adoption of this update will primarily result in increased notes receivable disclosures, but will not have any other impact on the Company’s consolidated financial statements. Basis of presentation The unaudited interim consolidated financial statements of the Company included herein have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, the unaudited interim consolidated financial statements reflect all adjustments, which are of a normal recurring nature, necessary for a fair presentation of financial position, results of operations and cash flows of the Company for the interim periods presented and are not necessarily indicative of a full year’s results. All material intercompany balances and transactions have been eliminated. These financial statements should be read in conjunction with the Company’s audited consolidated financial statements and related notes for the year ended December31, 2009, included in NFP’s Annual Report on Form 10-K for the year ended December31, 2009, filed with the Securities and Exchange Commission on February12, 2010. 8 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Deferred tax adjustments During the three months ended June 30, 2010, the Company identified that it had incorrectly failed to net current and non-current deferred tax assets and liabilities on a jurisdictional basis in periods prior to June 30, 2010.The Company has evaluated the effects of these errors and concluded that they are not material to any of the Company's previously issued quarterly or annual consolidated financial statements.Nevertheless, the Company has elected to revise its consolidated statement of financial condition to correctly net the balances. The following financial statements prior periods and line items within the consolidated statements of financial condition have been revised as summarized: As of December 31, 2009 As Originally Reported Adjustments As Revised (in thousands) Deferred tax assets - current $ $ ) $ Deferred tax assets – non-current ) Total Assets ) Deferred tax liabilities - current ) — Deferred tax liabilities – non-current ) Total Liabilities ) As ofMarch 31, 2010 As Originally Reported Adjustments As Revised (in thousands) Deferred tax assets - current $ $ ) $ Deferred tax assets – non-current ) Total Assets ) Deferred tax liabilities - current ) — Deferred tax liabilities – non-current ) Total Liabilities ) 9 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) As of September 30, 2009 As Originally Reported Adjustments As Revised (in thousands) Deferred tax assets - current $ $ ) $ Deferred tax assets – non-current ) Total Assets ) Deferred tax liabilities - current ) — Deferred tax liabilities – non-current ) Total Liabilities ) As of June 30, 2009 As Originally Reported Adjustments As Revised (in thousands) Deferred tax assets - current $ $ ) $ Deferred tax assets – non-current ) Total Assets ) Deferred tax liabilities - current 7 (7 ) — Deferred tax liabilities – non-current ) Total Liabilities ) As of March 31, 2009 As Originally Reported Adjustments As Revised (in thousands) Deferred tax assets - current $ $ ) $ Deferred tax assets – non-current ) Total Assets ) Deferred tax liabilities - current 3 (3 ) — Deferred tax liabilities – non-current ) Total Liabilities ) Use of estimates The preparation of consolidated financial statements in accordance with GAAP requires management to make certain estimates and assumptions that affect the reported amounts of the assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results may differ from those estimates. 10 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Impairment of goodwill and other intangible assets The Company evaluates its amortizing (long-lived assets) and non-amortizing intangible assets for impairment in accordance with GAAP. In accordance with GAAP, long-lived assets, such as purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company generally performs its recoverability test for its long-lived asset groups whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. The Company establishes an internal financial plan for its individual business lines and measures the actual performance of its business lines against this financial plan. These events or changes in circumstances include, but are not limited to, when a business line experiences a significant deterioration in its operating cash flow compared to the financial plan, or prior year performance, a change in the extent or manner in which the long lived asset is being used, and a current expectation that, more likely than not, a long lived asset will be sold or otherwise disposed of before the end of its previously estimated useful life. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted cash flows expected to be generated by the asset and by the eventual disposition of the asset. If the estimated undiscounted cash flows are less than the carrying amount of the underlying asset, an impairment may exist. The Company measures impairments on identifiable intangible assets subject to amortization by comparing the fair value of the asset to the carrying amount of the asset. In the event that the discounted cash flows are less than the carrying amount, an impairment charge will be recognized for the difference in the consolidated statements of operations. In accordance with GAAP, goodwill and intangible assets not subject to amortization are tested at least annually for impairment, and are tested for impairment more frequently if events and circumstances indicate that the intangible asset might be impaired. Indicators at the business line level, which is considered a reporting unit for this analysis, include, but are not limited to, a significant deterioration in its operating cash flow compared to the reportable segment’s financial plan or prior year performance, loss of key personnel, a decrease in NFP’s market capitalization below its book value, and an expectation that a reporting unit will be sold or otherwise disposed of. If one or more indicators of impairment exist, NFP performs an evaluation to identify potential impairments. If an impairment is identified, NFP measures and records the amount of impairment loss. A two-step impairment test is performed on goodwill. In the first step, NFP compares the fair value of each reporting unit to the carrying value of the net assets assigned to that reporting unit. NFP determines the fair value of its reporting units by blending two valuation approaches: the income approach and a market value approach. In order to determine the relative fair value of each of the reporting units the income approach is conducted first. These relative values are then scaled to the estimated market value of NFP. If the fair value of the reporting unit exceeds the carrying value of the net assets assigned to that reporting unit, goodwill is not impaired and NFP is not required to perform further testing. If the carrying value of the net assets assigned to the reporting unit exceeds the fair value, the second step of the goodwill impairment test is performed to measure the amount of impairment loss, if any. The second step of the goodwill impairment test compares the implied fair value of the reporting unit’s goodwill with the carrying value of the goodwill. If the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess. The implied fair value of goodwill is determined in a manner that is consistent with the amount of goodwill recognized in a business combination. That is, the fair value of the reporting unit is allocated to all of the assets and liabilities of that unit as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the purchase price paid to acquire the reporting unit. See “Note 5—Goodwill and Other Intangible Assets—Impairment of goodwill and intangible assets.” 11 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Derivative Instruments The Company has limited involvement with derivative financial instruments, and does not use financial instruments or derivatives for any trading or other speculative purposes.As of September 30, 2010, in connection with its credit facility, the Company had one interest rate swap agreement designated as a hedging instrument in a cash flow hedge. The Company recognizes derivative instruments as either assets or liabilities at fair value, and recognizes the changes in fair value of the derivative instruments based on the designation of the derivative. For derivative instruments that are designated and qualify as hedging instruments, the Company designates the hedging instrument based upon the exposure being hedged, as either a fair value hedge or a cash flow hedge. As of September30, 2010, the Company does not have any outstanding derivative instruments designated as fair value hedges. The effective portion of the changes in fair value of derivatives that are designated as cash flow hedges is recorded as a component of accumulated other comprehensive (loss) income. The ineffective portion of changes in the fair value of derivatives designated as cash flow hedges would be recorded in earnings. For derivative instruments that do not qualify for hedge accounting, the Company recognizes gains or losses due to changes in fair value in its condensed consolidated statements of operations during the period in which the changes in fair value occur. The Company reviews the effectiveness of its hedging instruments on a quarterly basis, recognizes the current period hedge ineffectiveness immediately in earnings, and discontinues hedge accounting for any hedge that the Company no longer considers to be highly effective. The designation of a derivative instrument as a hedge and its ability to meet the hedge accounting criteria determine how the change in fair value of the derivative instrument is reflected in its condensed consolidated financial statements. A derivative qualifies for hedge accounting if, at inception, the Company expects the derivative to be highly effective in offsetting the underlying hedged cash flows or fair value and the Company fulfills the hedge documentation standards at the time the Company enters into the derivative contract. The asset or liability value of the derivative will change in tandem with its fair value. The Company records changes in fair value, for the effective portion of qualifying hedges, in other comprehensive (loss) income (“OCI”). The Company releases the derivative’s gain or loss from OCI to match the timing of the underlying hedged item’s effect on earnings. Income taxes The Company accounts for income taxes in accordance with standards established by GAAP which requires the recognition of tax benefits or expenses on the temporary differences between the financial reporting and tax bases of its assets and liabilities. Deferred tax assets and liabilities are measured utilizing statutory enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce the deferred tax assets to the amounts expected to be realized. In 2007, the Company adopted guidance which clarified the accounting for uncertain tax positions by prescribing a minimum recognition threshold that a tax position is required to meet before being recognized in the financial statements. During the three months ended September 30, 2010, the Company’s unrecognized tax benefits for positions taken during the prior period decreased by $2.2 million.The Company’s unrecognized tax benefits decreased by $1.7 million due to settlements with taxing authorities. The Company’s total amount of unrecognized tax benefits that, if recognized, would effect the effective tax rate and the Company’s liability for interest on unrecognized tax benefits decreased by $2.9 million and $0.9 million, respectively. These amounts were due to settlements with taxing authorities and expiration of statutes of limitations in various federal and state jurisdictions, and were recognized as a reduction in income tax expense during the three months ended September 30, 2010. The Company’s total amount of unrecognized tax benefits at September 30, 2010 was $30.4 million. The Company believes that the total amount of unrecognized tax benefits may decrease within the next twelve months due to the settlement of state income tax audits and the expiration of statutes of limitations in various federal and state jurisdictions in an amount ranging from $1.9 million to $2.3 million based on current estimates. 12 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Revenue recognition The Company earns commissions on the sale of insurance policies and fees for the development, implementation and administration of benefits programs. Commissions and fees are generally paid each year as long as the client continues to use the product and maintains its broker of record relationship with the Company. In some cases, fees earned are based on the amount of assets under administration or advisement. Commissions paid by insurance companies are based on a percentage of the premium that the insurance company charges to the policyholder. First-year commissions are calculated as a percentage of the first twelve months’ premium on the policy and earned in the year that the policy is originated. In many cases, the Company receives renewal commissions for a period following the first year, if the policy remains in force. Asset-based fees are earned for administrative services or consulting related to certain benefits plans. Insurance commissions are recognized as revenue when the following criteria are met: (1)the policy application and other carrier delivery requirements are substantially complete, (2)the premium is paid, and (3)the insured party is contractually committed to the purchase of the insurance policy. Carrier delivery requirements may include additional supporting documentation, signed amendments and premium payments. Subsequent to the initial issuance of the insurance policy, premiums are billed directly by carriers. Commissions earned on renewal premiums are generally recognized upon receipt from the carrier, since that is typically when the Company is first notified that such commissions have been earned. The Company carries an allowance for policy cancellations, which approximated $1.2 million at both September 30, 2010 and 2009, that is periodically evaluated and adjusted as necessary. Miscellaneous commission adjustments are generally recorded as they occur. Some of the Company’s businesses also receive fees for the settlement of life insurance policies. These fees are generally based on a percentage of the settlement proceeds received by their clients, and recognized as revenue when the policy is transferred and the rescission period has ended. Contingent commissions are recorded as revenue when received which, in many cases, is the Company’s first notification of amounts earned. Contingent commissions are commissions paid by insurance underwriters and are based on the estimated profit and/or overall volume of business placed with the underwriter. The data necessary for the calculation of contingent commissions cannot be reasonably estimated prior to receipt of the commission. The Company earns commissions related to the sale of securities and certain investment-related insurance products. The Company also earns fees for offering financial advice and related services. These fees are based on a percentage of assets under management and are generally paid quarterly. In certain cases, incentive fees are earned based on the performance of the assets under management. Some of the Company’s businesses charge flat fees for the development of a financial plan or a flat fee annually for advising clients on asset allocation. Any investment advisory or related fees collected in advance are deferred and recognized as income on a straight-line basis over the period earned. Transaction-based fees, including performance fees, are recognized when all contractual obligations have been satisfied. Securities and mutual fund commission income and related expenses are recorded on a trade date basis. Some of the Company’s businesses earn additional compensation in the form of incentive and marketing support payments from manufacturers of financial services products, based on the volume, persistency and profitability of business generated by the Company from these three sources. Incentive and marketing support revenue is recognized at the earlier of notification of a payment or when payment is received, unless historical data or other information exists which enables management to reasonably estimate the amount earned during the period. 13 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Note 3 - Earnings Per Share The computations of basic and diluted earnings per share are as follows: Three Months Ended September 30, Nine Months Ended September 30, (in thousands, except per share amounts) Basic: Net income (loss) $ ) Average shares outstanding Contingent consideration and incentive payments 16 5 Total Basic earnings (loss) per share $ ) Diluted: Net income (loss) $ ) Average shares outstanding Contingent consideration and incentive payments 16 16 Stock-based awards — Other 7 7 8 — Total Diluted earnings (loss) per share $ ) For the three and nine months ended September 30, 2010, the weighted average shares of common stock related to the 4.0% convertible senior notes due June 15, 2017 have not been included in diluted weighted average shares of common stock as the average market price of NFP’s common stock for the three and nine months ended September 30, 2010 was lower than the conversion price of $12.87. For the three and nine months ended September 30, 2010 there was no impact to the weighted average shares of common stock related to the convertible note hedge as the average market price of NFP’s common stock for the three and nine months ended September 30, 2010 was lower than the conversion price of $12.87. In addition, any impact of the convertible note hedge would be excluded from diluted weighted average shares of common stock because the effect would be antidilutive.For the three and nine months ended September 30, 2010, the weighted average shares of common stock related to the warrants have not been included in the diluted weighted average shares of common stock, as the average market price of NFP’s common stock, for the three and nine months ended September 30, 2010, was lower that the effective conversion price of $15.77. For the nine months ended September 30, 2009, the calculation of diluted loss per share excluded approximately 1,236,000 shares of stock-based awards and approximately 256,000 of other shares, because the effect would be antidilutive. 14 NATIONAL FINANCIAL PARTNERS CORP. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) Note 4 - Acquisitions and Divestitures Acquisitions During the nine months ended September 30, 2010, NFP completed one sub-acquisition and acquired the remaining interest in two joint ventures, of which one was acquired for a de minimis amount.Regarding the second joint venture transaction, NFP acquired an additional 25% ownership to75% from a previously held 50% interest. This transaction was accounted for as a step acquisition under FASB’s business combination accounting guidance. As a result of the transaction, the entity became a consolidated subsidiary of NFP. During the nine months ended September 30, 2009, NFP completed one sub-acquisition to augment the business of one of the Company’s existing benefits firms. The following table summarizes the consideration transferred, excluding contingent consideration, to acquire the above entities and the estimated amounts of identifiable assets acquired and liabilities assumed at the acquisition date, as well as the fair value of the non-controlling interest at acquisition date: Nine MonthsEnded September 30, (in thousands) Fair value of consideration transferred: Cash $ $ Other — Total $ $ Other items to be allocated to identifiable assets acquired and liabilities assumed: Fair value of controlling interest $ — Fair value of noncontrolling interest — Gain recognized on step acquisition — Total $ $ Recognized amounts of identifiable assets acquired and liabilities assumed: Net tangible assets $
